IwgbahAM, First Judge.
There is nothing in this case to rvarrant the charge of negligence on the part of the plaintiff so as to prevent his recovering.
It is not necessary that a guest should keep his room locked at all times, so as to entitle himself to protection against robbery. But in this case the evidence shows that he did lock the room on leaving it, and that the key was left with, the landlord’s barkeeper. He did all that was necessary for his protection. The key was afterwards given to the servant and no further account *86is given of it, and tbe natural presumption is, that tbe robbery was perpetrated after tbat time.
Nor was there any ground for imputing the theft to the person who staid with the guest that night. The evidence shows that he left with the guest in the morning, when the room was locked up, and was in his company during the day, and after they returned to the house they were informed of the theft.
There is no reason for interfering with the judgment on either of the grounds stated by the defendant’s counsel.
■ Judgment affirmed.